Title: Henry Clay to James Madison, 7 July 1828
From: Clay, Henry
To: Madison, James


                        
                            
                                Dear sir
                            
                            
                                
                                    White Sulphur Springs
                                
                                 7 July 1828
                            
                        
                        
                        Mr. J. Caldwell, who will present you this letter, being desirous of the honor of your acquaintance, I take
                            pleasure in introducing him to you as a reputable and intelligent gentleman, and as the son of my particular friend, the
                            worthy proprietor of these excellent waters. He is a member of the Convention, about to assemble at Charlottesville, of
                            which I understand you are also a member. I unite my wishes to those of the Citizens of Virginia that your deliberations
                            may result in the advancement of the good cause what they were intended to promote. I am, with high respect, Your obedient
                            Servant
                        
                        
                            
                                H. Clay
                            
                        
                    